IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,544-02


                          EX PARTE ALBERTO SALINAS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR-2907-13-B(1) IN THE 93RD DISTRICT COURT
                            FROM HIDALGO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to twenty-five years’ imprisonment.

        Applicant contends, among other things, that trial counsel failed to advise him of his right

to appeal and told him that he was “not eligible for an appeal.”

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999); Ex parte

Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988). In these circumstances, additional facts are needed.
                                                                                                           2

As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is

the appropriate forum for findings of fact. The trial court shall order trial counsel to respond to

Applicant’s claim. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07,

§ 3(d).

          If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law as to whether trial counsel

advised Applicant “concerning meaning and effect of the judgment rendered by the court, his right

to appeal from that judgment, the necessity of giving notice of appeal and taking other steps to

pursue an appeal, as well as expressing his professional judgment as to possible grounds for appeal

and their merit, and delineating advantages and disadvantages of appeal.” Axel, 757 S.W.2d at 374.

The trial court shall also determine whether Applicant expressed a desire to appeal. The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: March 2, 2016
Do not publish